Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The term “tactic behavior” is not common in the art.  It is sufficiently described in [0013] of the Specification as:  
As used herein, the term "tactic behavior" means an attraction behavior or an avoidance behavior. The attraction behavior means a movement to close the physical distance to a substance and the avoidance behavior means a movement to increase the physical distance from a substance.

However, nothing in this definition provides which behavior confirms if a tissue lysate is cancerous or not.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a) preparing a lysate of the tissue specimen or tissue from the region suspected as cancerous or non-cancerous; and
b) evaluating the tactic behavior of a nematode.
These claims are confusing for the following reasons:
No step places the nematode in contact with the tissue lysate.  
The steps are not connected and it is not clear if the tactic behavior evaluated is influenced by the tissue lysate. 
No guidance is provided to interpret the result of the method.  More specifically, what tactic behavior of the nematode will indicate or if the lysate is or is not cancerous. 

Request for Interview
The Examiner believes an interview would be useful in progressing this case since the concept of “nematode detects cancer in cell lysate” was not found.  While it is known to use nematodes to detect cancer in tissue samples based on chemotaxis (EP3081935, [0045-0048] and KR20160095135 see Overview: Detection of Cancer), there is no motivation to lyse those tissue samples.  It is noted that KR’135 removes cell lysates from cancer tissue samples (KR’135, Detection Method (2)) which appears to teach away from using cancer cell lysates.



	
In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699